IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1506
                             Filed October 15, 2014

UNITED PARCEL SERVICE, INC.,
     Petitioner-Appellant,

vs.

EMPLOYMENT APPEAL BOARD
and COMMISSIONER OF LABOR,
     Respondents-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



      An employer appeals a judicial review order affirming a citation and

administrative penalties arising out of the Iowa Occupational Safety and Health

Act. AFFIRMED.



      Joan M. Fletcher of Dickinson, Mackaman, Tyler & Hagen, P.C., Des

Moines, and Carla J. Gunnin and Jodi D. Taylor of Baker, Donelson, Bearman,

Caldwell & Berkowitz, P.C., Atlanta, Georgia, for appellant.

      Thomas J. Miller, Attorney General, September M. Lau and Renner

Walker, Assistant Attorneys General, Administrative Law Division, for appellees.



      Heard by Potterfield, P.J., and Tabor and Mullins, JJ.
                                           2



TABOR, J.

       A semi-trailer truck entering the United Parcel Service (UPS) airport facility

in the predawn hours of September 15, 2010, ran over UPS employee Daniel

Raber, who was holding open the gate. Raber died from his injuries. In the

wake of Raber’s death, the Iowa Labor Commissioner investigated the safety

conditions at the UPS facility. The commissioner issued a citation to UPS under

the “general duty clause” of the Iowa Occupational Safety and Health Act

(OSHA) alleging serious violations based on poor lighting and inadequate

employee training on gate procedures. See Iowa Code § 88.4 (2009).

       UPS contested the violations in administrative proceedings and before the

district court. In judicial review of agency action, the district court upheld the

decision of the Employment Appeal Board (EAB) confirming UPS’s responsibility

for the violations, as well as two $5000 civil penalties. UPS now asks us to

reverse the district court’s ruling. Because substantial evidence supports the

EAB’s decision, its application of the law to the facts was not illogical or irrational,

and its decision was not arbitrary or capricious, we reach the same decision as

the district court and affirm the OSHA citation and penalties.

I.     Background Facts and Proceedings

       On September 14, 2010—one day before a novice truck driver1 ran over

Raber—the same driver, accompanied by a trainer, had trouble as he turned into

the facility off Army Post Road in Des Moines. The driver jumped a curb on the

right side of Gate 10, and inside the facility he had difficulty backing up the trailer.


1
  The driver was not employed by UPS, instead working for CRST, a company that
contracted with UPS.
                                         3



Allan Rutten, a long-time UPS employee who regularly drives a tractor trailer

through Gate 10 to collect freight, discussed the CRST driver’s actions with his

co-workers, saying the inexperienced driver did not appear to know how to

handle a tractor trailer.

       The configuration of Gate 10 and the surrounding work area is important

when considering the EAB’s findings. When open, Gate 10 provides a roughly

thirty-foot wide entry for the UPS container supply point, which is a secured

loading facility for the Des Moines airport commonly called “the ramp.” UPS

required its employees to wear reflective vests while working on the ramp. Gate

10 is made of chain-link fencing and splits in the middle; it must be manually

unlocked and both halves open inward toward the ramp area.

       In September 2010, no UPS employee was permanently assigned to open

Gate 10. Instead, numerous employees, including Raber, took turns opening the

gate as the need arose. While the right half of the gate could be braced open

using a pole, opening the left half required the UPS employee to manually hold

the gate or tether it using a spring-loaded bungee cord. Before the fatal accident,

none of the UPS employees had received training specific to opening Gate 10 for

tractor trailers.

       Immediately inside the UPS facility on the left side of Gate 10 is a building

called the “guard shack.” When open, the left half of Gate 10 is flush with the

side of the guard shack. The guard shack was equipped with a floodlight on top,

but the light was not working on September 15, 2010. As a result, the nearest

source of light was a street lamp located nearly forty feet away. Because that
                                             4



street lamp also was not functioning on the morning of the fatal accident, the

area around Gate 10 was “pitch black” according to Joe Campbell, another UPS

employee working in the vicinity. He recalled the lights inside the guard shack

were turned on, but they were not bright.

       Around 5:50 a.m., before sunrise, on September 15, 2010, Raber opened

Gate 10 for two tractor trailers waiting to enter the UPS facility. UPS employee

Rutten was driving the second truck in line and witnessed the events. Rutten

recalled the scene was dark, but he could see Raber’s silhouette and reflective

vest by virtue of the lights inside the guard shack.

       After opening and securing the right side of the gate, Raber stood near the

guard shack and held the left side open. The CRST truck driver steered toward

the left,2 pinned Raber against the guard shack, and ran over him after he fell to

the ground. The crushing injury resulted in Raber’s death.

       That same day, Ryan Headrick and lead investigator Joanna Wilson,

employees of the Iowa OSHA division, investigated the accident and interviewed

UPS employees.         Wilson, an industrial hygienist, found it significant UPS

required employees to wear reflective vests. During her interviews, “Everyone

said it was dark. Management stated they should have had lighting in that area.”

Wilson also believed a lack of training contributed to the accident.

       Two months later, the Iowa OSHA division issued a citation and

notification of penalty to UPS.        The citation alleged two items, both serious



2
  Rutten explained it was unusual for a semi driver to turn left at the gate because there
is room to drive straight through before starting to turn. In his experience, drivers turn to
the right at Gate 10 to make a delivery.
                                           5



violations of the “general duty clause” in Iowa Code section 88.4,3 and proposed

a $5000 fine for each violation.

       Citation 1 Item 1 alleged UPS violated section 88.4 “in that employees

were exposed to a crushing hazard” based on poor lighting:

              Gate #10 – Employees were required to manually open Gate
       #10 for semi tractor trailers. The lighting on top of the guard shack
       was not on at the time of the accident. In addition, the street light in
       the area of [the] gate was not functioning at the time of the
       accident. Darkness was found to be a contributing factor to an
       accident at Gate #10 that resulted in a fatality. This condition was
       noted on or about 9/15/10.
              Among other methods, one feasible and acceptable
       abatement method to correct this hazard is to provide lighting that
       follows the set guidelines for industrial outdoor spaces provided in
       Table B2 of the ANSI/IES RP-7, 1991.

       Citation 1 Item 2 alleged UPS violated section 88.4 “in that employees

were exposed to a crushing hazard” based on a lack of training:

               Gate #10 – Employees were required to manually open Gate
       #10 for semi tractor trailers. No training was provided to employees
       on proper gate opening procedures. Lack of training was found to
       be a contributing factor to an accident at Gate #10 that resulted in a
       fatality. This violation was noted on or about 9/15/10.
               Among other methods, one feasible and acceptable
       abatement method to correct this hazard is to provide employees
       with training on proper gate opening procedures. This training
       should include at least the following: operation of lighting, gate
       securing procedures, safe practices while working in traffic, and
       communication with drivers.




3
 Iowa’s general duty clause states the employer “shall furnish” to the employee “a place
of employment which is free from recognized hazards that are causing or are likely to
cause death or serious physical harm” to the employee. Iowa Code § 88.4. The intent
of the general duty clause is “to cover serious hazards which are not addressed by a
specific standard.” See Noble Drilling Serv., Inc., 19 BNA OSHC 1869, at *5 (No. 00-
0462, 2002); see also Midwest Carbide Corp. v. OSHRC, 353 N.W.2d 339, 402 (Iowa
1984) (stating Iowa courts follow the guidance and federal interpretations of federal
OSHA case law).
                                         6



      After UPS contested the citation, the Iowa Labor Commissioner filed a

complaint with the EAB, and in October 2011 an administrative law judge (ALJ)

held a contested case hearing.

      To prove UPS violated the general duty clause, the labor commissioner

had to prove the following four elements: (1) a condition or activity in the

workplace presented a hazard to employees; (2) either UPS or its industry

recognized the hazard; (3) the hazard was likely to cause death or serious

physical harm; and (4) a feasible means existed to eliminate or materially reduce

the hazard. See Nelson Tree Serv., Inc., v. OSHRC, 60 F.3d 1207, 1209 (6th

Cir. 1995); see also Midwest Carbide Corp., 353 N.W.2d at 402.

      At the hearing UPS claimed the commissioner “failed to prove the second

and fourth elements of a general duty violation”—that “there was no hazard

recognized by the employer or the industry and that no feasible means existed to

eliminate the hazard.” The ALJ determined neither poor lighting nor a lack of

training created hazards recognized by the employer or the industry and,

accordingly, reversed the citations and penalties.       The labor commissioner

appealed to the EAB.

      The EAB reversed the ALJ’s ruling and affirmed the citation and penalties.

Discussing the first violation, the EAB noted the labor commissioner identified “a

crushing hazard” based on inadequate lighting. The EAB cited to investigator

Wilson’s testimony “the risks caused by darkness were twofold: first, it would be

difficult for a driver to see a gate attendant in the darkness; and second, it would
                                           7



be difficult for the gate attendant on the ground to see how things were lining up

for a trailer’s entry through the gate.”

       The EAB found the division relied on two factors in its determination UPS

had knowledge of the hazard: (1) “where employees and vehicles, including semi

trailers, are on the ground together, there is a danger”; and (2) “the fact that

employees wear reflective vests to help with visibility means the employer knows

that lack of lighting is a hazard.” The EAB noted the “vest’s bright color and its

reflective white strips are designed to enhance an employee’s visibility.”

       The EAB also found, in determining abatement, the division considered

national standards and investigator Wilson opined the illuminance level at the

time of the accident would not have met national standards. Finally, the EAB

found the “street light was the nearest light at the time. The City light was not

sufficient to see by. The only other light was the guard shack light. This light

was not intended to illuminate the outside, and was insufficient as the outside

remained quite dark.”

       The EAB’s findings of fact continued with its discussion of the second

violation, a crushing hazard based on lack of training. The EAB found the OSHA

division determined UPS “had knowledge of the hazard because it required

employees to wear reflective vests in traffic areas.” Also, “Wilson testified that

this action means the employer was aware that an employee coming into contact

with a moving vehicle was a hazard.” After noting the division proposed the

abatement measure of training gate operators regarding safe standing locations,

the EAB cited Wilson’s testimony “employees should have been trained not to
                                        8



stand in the ‘line of fire’ where they could become trapped between moving

vehicles and stationary objects.”    While recognizing UPS’s existing training

includes how to work safely around the types of vehicles present on the air

ramp,” the EAB found: “Employees were permitted to secure Gate 10 in the open

position in a variety of ways, including resting the gate on the curb [right side],

securing it with a bungee cord, or manually holding it open [left side]. Employees

were not trained that one particular method was preferable to another.”

      Applying the law to the facts, the EAB concluded the division had

established UPS violated the general duty clause by exposing employees to

crushing hazards based on a lack of lighting and a lack of training when feasible

means of abatement existed.

      UPS sought judicial review of the EAB decision. See Evercom Sys., Inc.

v. Iowa Utils. Bd., 805 N.W.2d 758, 762 (Iowa 2011) (“The district court may

grant relief if the agency action has prejudiced the substantial rights of the

petitioner, and the agency action meets one of the enumerated criteria contained

in section 17A.19(10)(a) through (n).”). UPS claimed “there is no recognized

hazard” and “there is no feasible means of abatement” and requested relief

under Iowa Code sections 17A.19(10)(c), (f), (h), (k), (m), and (n). The district

court affirmed the final agency action, and UPS appeals.

II.   Standards of Review

      Our review of agency action is governed by Iowa Code section

17A.19(10). We may “reverse, modify, or grant other appropriate relief” if we

determine the employer’s substantial rights have been prejudiced because the
                                             9



agency’s action “meets any one of several statutory criteria.” See Lange v. Iowa

Dep’t of Revenue, 710 N.W.2d 242, 247 (Iowa 2006); see also Iowa Code

§ 88.9(1) (providing judicial review of OSHA citations is in accordance with the

Iowa Administrative Procedure Act).

       UPS seeks relief on the following grounds: (1) the EAB’s findings of fact

are “not supported by substantial evidence,” (2) the EAB’s application of law to

facts is “based upon an irrational, illogical, or wholly unjustifiable application of

law to fact,” and (3) the decision is “arbitrary and capricious.” See Iowa Code

§ 17A.19(10)(f), (m), (n).4

       Substantial evidence is defined as “the quantity and quality of evidence

that would be deemed sufficient by a . . . reasonable person, to establish the fact

at issue.” Id. § 17A.19(10)(f)(1). Additionally, we view the evidence through the

lens of the record as a whole.          Id. § 17A.19(10)(f)(3).      The question is not

whether the evidence supports a different finding, but whether the evidence

supports the findings actually made by the agency. Broadlawns Med. Ctr. v.

Sanders, 792 N.W.2d 302, 306 (Iowa 2010).

       Finally, we “shall give appropriate deference to the view of the agency

[regarding] matters that have been vested by a provision of law in the discretion



4
   In its appellant’s brief, UPS also contends the EAB violated its due process rights by
incorrectly applying “the Iowa General Duty Clause to the facts of this case, in essence
creating a strict liability standard.” UPS requests we review the record de novo. While
Iowa Code section 17A.19(10)(a) allows courts to grant relief from unconstitutional
agency action, UPS did not cite subsection (10)(a) as a ground for relief in its petition for
judicial review, and neither the agency nor the district court addressed or resolved a due
process claim. Because UPS did not preserve its due process claim, we will not address
it on appeal. See O’Hara v. State, 642 N.W.2d 303, 314 (Iowa 2002) (reiterating error
preservation is required even on constitutional issues).
                                          10



of the agency.” Iowa Code § 17A.19(11)(c). The EAB is clearly vested by a

provision of law with the authority to interpret chapter 88 and to apply law to fact.

See id. § 88.8(3)(b) (stating board shall act as an adjudicatory body); see also

City of Des Moines v. Emp’t Appeal Bd., 722 N.W.2d 183, 193-94 (Iowa 2006)

(applying “irrational, illogical, or wholly unjustifiable” standard of review to board’s

interpretation of chapter 88).    Because the district court acts in an appellate

capacity to correct legal error by the agency, we review the district court’s

decision to see if we reach the same conclusions. City of Des Moines, 722

N.W.2d at 189.

       On appellate review of the agency’s finding of violations of the general

duty clause, our task is not to analyze whether a proximate cause relationship

existed “between the accident which preceded the inspection and the specific

violation charged, but to determine whether there is substantial evidence in the

record supporting the charge that the employer maintained, at the time and place

alleged, a recognized hazard to the safety of its employees.” Midwest Carbide

Corp., 353 N.W.2d at 402-03 (“The general duty clause is violated when a

recognized hazard is maintained, regardless of whether or not an injury or

accident occurs.”).

III.   Analysis

       UPS challenges the EAB decision regarding the second and fourth

elements under the general duty clause: recognition of a hazard and feasible
                                          11



means of abatement.5 Specifically, UPS claims the labor commissioner failed to

prove UPS or its industry recognized a hazard due to inadequate lighting or lack

of training, and failed to prove a feasible means existed to eliminate or materially

reduce the hazard posed by those two conditions. UPS argues the EAB holdings

were not supported by substantial evidence, were based on an irrational, illogical,

and wholly unjustified application of law to fact, and were arbitrary and

capricious. Our analysis will first address lighting and then will turn to training.

       A. Inadequate lighting

       To understand what UPS was expected to recognize, we must first define

hazard. In OSHA litigation, a hazard means an unsafe condition or practice in

the workplace over which the employer can reasonably be expected to exercise

control. See Nat’l Realty & Const. Co. v. OSHRC, 489 F.2d 1257, 1265-67 (D.C.

Cir. 1973) (discussing preventable hazards); Morrison-Knudsen Co., 16 BNA

OSHC 1105, at *19 (No. 88-572, 1993).

       In this case, the EAB described the hazard posed by inadequate lighting

as follows:

              The location where the accident took place is not just any
       place next to a roadway. It is a restricted area from which, when
       things go wrong, there is no escape . . . . We think the conditions
       of being required to stand between a building and a moving truck,
       with the lights not working, in this case makes it so this is no
       ordinary stroll down the sidewalk. Given this, it takes merely poor


5
  In its appellant’s brief, UPS also contests the EAB holding on the first element, the
existence of a hazard. At oral argument, UPS addressed only the second and fourth
elements. Likewise, at both the agency and the district court level, UPS limited its
challenge to the second and fourth elements. Because we do not consider issues raised
for the first time on appeal, see Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002),
we will focus our analysis on whether UPS or its industry recognized the hazard and
whether a feasible means of abatement existed.
                                         12



       truck driving skills, not freakish or utterly implausible driving, in
       order to have an accident at this site with the lighting that was
       present. Given the lack of lighting, a significant risk to employees
       was created and thus there was a hazard.

       A “hazard is deemed ‘recognized’ when the potential danger of a condition

or activity is either actually known to the particular employer or generally known

in the industry.” Noble Drilling, 19 BNA OHSC 1869, at *6. The employer’s

knowledge may be actual or constructive.         See Midwest Carbide Corp., 353

N.W.2d at 403 (citing Iowa Code section 88.14(11), which deems a serious

violation to exist from workplace hazards “unless the employer did not, and could

not with the exercise of reasonable diligence, know of the presence of the

violation”).

       On the actual knowledge issue, the labor commissioner asserted the

requirement that employees wear reflective vests, standing alone, demonstrated

UPS realized the danger of poor lighting. The EAB declined to rely solely on the

reflective-vest policy to find a recognized hazard.         Nevertheless, the EAB

concluded UPS was aware darkness posed a crushing hazard to the workers

opening Gate 10:

               The fact is [UPS] required the vests to be worn at all times.
       This tends to support the idea that [UPS] recognized the
       importance of visibility for night workers at its airport facility. This
       does not necessarily translate into the notion that [UPS] recognized
       a hazard to workers unless every square foot of the facility was
       adequately lit. But the fact is [UPS] did light the gateway, despite
       the existence of headlights, for the obvious reason that darkness
       makes safely navigating the gate more difficult . . . . In addition, we
       have found credible the testimony that reliance on ambient light
       from the shed was not sufficient to meet recognized standards of
       safe lighting.
                                           13



       On appeal, UPS faults the EAB for failing to cite any authority showing

that “having lights acknowledges recognition of a hazard.” The commissioner

responds the employer’s provision of lights at Gate 10 acknowledges “such light

reduced dangers associated with visibility in a highly trafficked, dangerous area.”

The commissioner also asserts even if UPS did not have actual awareness of the

crushing hazard posed by the lack of lighting at Gate 10, it should have

recognized the hazard.

       Taking precautions can be a sign of recognition.           See Duriron Co. v.

OSHRC, 750 F.2d 28, 30 (6th Cir. 1984) (stating employer’s recognition of the

heat stress hazard was shown by taking steps to protect its employees from the

dangers of heat stress); General Electric Co., 10 BNA OSHC 2034, at *7 (No. 79-

504, 1982) (ruling employer recognized hazard “as evidenced by its pass system,

warning lights, and the fences around the berths, as well as the other precautions

it has taken”). UPS took measures to keep its workers visible to incoming trucks;

those measures reveal the employer’s recognition of the hazard posed by poor

lighting.   We find substantial evidence in the record to support the EAB’s

conclusion that the labor commissioner satisfied the second element of the

general duty clause. See Midwest Carbide Corp., 353 N.W.2d at 402.6 Further,



6
  Regarding the “recognition” element, UPS also claims: (1) the commissioner failed to
show that “knowledgeable persons familiar with the industry would regard additional
measures as necessary and appropriate in the particular circumstances existing at the
employer’s worksite,” citing Inland Steel Co., 12 BNA OSHC 1968, at *3 (No. 79-3286,
1968); and (2) there is a lack of evidence as to whether the existing lighting would have
complied with the ANSI industry standard offered at trial. But, the commissioner has two
alternatives methods of proving the “recognized” element. Either prove UPS had
knowledge (knew or should have known the condition was hazardous) or alternatively
prove that the condition is generally known to be hazardous in the industry. Based on
                                           14



the EAB ruling was not an irrational, illogical, or wholly unjustifiable application of

law to fact, nor was it arbitrary and capricious.

       The fourth element for proving a violation of the general duty clause

requires the commissioner to demonstrate “feasible abatement,” that is, the

hazard “could have been materially reduced or eliminated by a feasible and

useful means of abatement.” Morrison-Knudsen Co., 16 BNA OSHC 1105, at

*19 (emphasis added).        The commissioner must demonstrate “both that the

[abatement] measures are capable of being put into effect and that they would be

effective in materially reducing the incidence of the hazard.” Noble Drilling, 19

BNA OSHC 1869, at *7.

       The EAB had “little trouble” in finding a feasible means to abate the

crushing hazard posed by poor illumination. “The solution is obvious and simple.

Make sure the lights work.” Further:

       There were lights in place and all [UPS] had to do was make sure
       they functioned properly. With the addition of motion sensors they
       now function properly and thus it follows, of course, that it was
       feasible to make them function properly in the first place. Since the
       lights, functioning properly, would have alleviated the lack of
       lighting hazard the final element in showing a general duty violation
       based on a lack of lighting has been satisfied.

       UPS claims it “took all steps to eliminate or materially reduce the hazard of

an employee being struck by vehicular traffic—its yard control procedures and

use of reflective vests served the purpose of working safely around vehicular



our resolution—substantial evidence shows UPS knew or should have known of the
crushing hazard posed by insufficient lighting, we find it unnecessary to address UPS’s
arguments based on the alternative method of proof that the condition is generally
known to be hazardous in the industry. See Nelson Tree Serv., 60 F.3d at 1210 (stating
employer’s actual knowledge “is sufficient to establish that the hazard is ‘recognized’”).
                                         15



traffic.”   It finds fault with the commissioner’s failure to offer testimony from

experts familiar with the industry that lighting would have materially reduced or

eliminated the crushing hazard.      Finally, UPS claims there was no evidence

presented regarding how the commissioner’s proposed abatement method of

“making sure the lights work” would provide more protection for the employees.

        We can uphold the EAB’s finding of feasible abatement without direct

testimony that the measures would materially reduce the recognized hazard.

See Acme Energy Servs. v. OSHRC, 24 BNA OSHC 1197, at *366 (No. 12-

60810, 5th Cir. 2013) (finding commissioner made reasonable inferences from

“testimony that standing on the rig floor under a suspended load is dangerous, as

well as the commonsense notion that being further away from equipment that

could fall is safer”). In this case, the EAB could infer from the evidence that

holding a gate open for semi-trucks in the darkness was dangerous and fixing the

flood light to increase visibility would make the job safer. The feasible-abatement

challenge by UPS lacks merit.

        B. Lack of training on gate procedures

        The EAB found “the lack of training on how to handle the gate opening

procedure created a hazard. The lack of training is what placed employees in

the dangerous location by the shed in the first place, and this created a likelihood

of serious physical harm.” The district court agreed:

        [E]vidence on the record establishes that UPS employees were
        required to open Gate 10 when no guard was working. This often
        occurred in the early morning. Some employees would open Gate
        10 and use the bungee cord to hold the gate open, while others
        held the gate themselves which required standing in approximately
        the same place in which Raber stood when struck and run over.
                                           16



       UPS employees testified that they received no training on the
       proper procedures to open Gate 10, or the proper place to stand in
       order to avoid possible dangerous situations. Evidence established
       that drivers of varying degrees of skill used Gate 10 the day before
       the accident.

       UPS argues it provided “extensive training to all employees, especially

those who worked in the yard around vehicles,” and “did not have any recognition

that this type of accident would occur.”

       As to this type of accident, the EAB found “given the prior incidents of poor

driving at the gate, [UPS] through the exercise of reasonable diligence would be

aware of the hazard to personnel on the ground, holding the gate, from poor

driving.” The EAB again cited the reflective-vests requirement and reasoned that

the UPS yard safety program indicated an actual awareness on the employer’s

part. Also, the EAB found constructive knowledge based on the availability of

bunge cords to secure the gate.

       [T]he awareness is clearly established by the fact that [UPS] had
       the bungee cord process and that it was made an option for the
       workers to use to avoid standing in a dangerous location. Since
       [UPS] had available, and from time to time used, this safety
       procedure, the failure to train employees to use this safety
       precaution shows constructive knowledge of the hazard.

       Based on the EAB’s above analysis, the district court ruled substantial

evidence existed to support the EAB’s conclusion UPS recognized the hazard

from a lack of training. We agree with the district court.

       UPS claims there was no evidence presented that the training already

provided its employees was insufficient. UPS again faults the commissioner for

failing to introduce expert testimony to show additional training would have

materially reduced or eliminated the crushing hazard.
                                       17



      The commissioner responds the bungee-cord abatement method is

logical, simple to implement, had already been partially implemented, and would

mitigate the hazard.     Substantial evidence supports the EAB’s reasonable

conclusion that adequate training on where to stand when opening Gate 10

would abate the identified hazard.

      The district court, recognizing there is no requirement that more than one

feasible abatement method be shown to establish a serious general duty

violation, concluded abatement by training on using the bungee cord was

supported by substantial evidence. We agree with the district court and find no

merit to UPS’s claims on this issue.

      AFFIRMED.